DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a sound attenuation means for reducing noise emission in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the compressor body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "wherein truncated circular cone of the damping element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 3-5, 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deai (JP 2014120677 – see translation provided by Examiner).
	With respect to claim 1, Deai teaches a sound attenuation arrangement (Figures 1-5) for an inverter cover (14) of an electric compressor (P), fasteners (See translation, page 3, ¶ beginning with “As means for fixing”) for the inverter cover (14) on a housing (4/13) of the electric compressor (P); and a sound attenuation means (15/24) for reducing noise emission via the inverter cover (14), wherein the sound attenuation means further comprises: a screw (24) with a screw head (24a) and a screw shaft (clearly seen); and a damping element (15) arranged on the screw head (24a), wherein the screw (24) is in contact via the screw shaft with the compressor body (defined by body portion #13/23) and via the damping element (15) arranged on the screw head (24a) with the inverter cover (14) in a manner that absorbs vibrations (due to inherently vibration/sound damping rubber material of #15).  
	With respect to claim 3, Deai teaches wherein a plurality of the sound attenuation means (each of #15/24) is provided for a sound-absorbing linking of the housing (4/13) and the inverter cover (14).  
	With respect to claim 4, Deai teaches wherein the screw (24) fixes a circuit board (7) to a circuit board frame (23) and/or to the housing (4/13).  
	With respect to claim 5, Deai teaches wherein the screw (24) has an integrated washer or a circuit board fixing element (defined by lower surface of screw head #24a, engaging/fixing circuited board).  
	With respect to claim 7, Deai teaches wherein the damping element (15) is a spring (15) or a gel cushion.  The rubber damping element is considered to be spring as it is made from an elastically deformable rubber.
	With respect to claim 8, Deai teaches wherein the damping element (15) pushes or clips onto the screw head (24a) of the screw (24).  
	With respect to claim 10, Deai teaches wherein the screw (24) is installable together with the damping element (15).  
	With respect to claim 11, Deai teaches wherein the screw head is a slot, a hex socket, a hexalobular internal, a triple square, a Robertson, or a cross-slot head (best seen in Figure 3).  
	With respect to claim 12, Deai teaches wherein the screw shaft is sufficiently long that via a screw-in depth into a corresponding receptacle (23) in the housing or in the circuit board frame (23), a damping strength of the damping element is adjustable in the same was as Applicant’s.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Deai (JP 2014120677 – see translation provided by Examiner).
	With respect to claim 2, Deai is relied upon for the reason and disclosures set forth above.  Deai further teaches wherein the sound attenuation means is arranged in a about the inverter cover (14). 
	Deai fails to teach wherein the sound attenuation means is arranged in a central area of the inverter cover.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the sound attenuation means is arranged in a central area of the inverter cover, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this caser, altering the location of the screw #24 is an obvious matter of design choice and involves routine skill.
	With respect to claim 6, Deai is relied upon for the reason and disclosures set forth above.  Deai further teaches wherein the damping element (15) is a moulded part (see translation, Page 5, “Other Embodiments Section,” #1) made of silicone or made of rubber.  
	Deai fails to explicitly teach wherein the molded damping element is an injection moulded part.
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has been given little patentable weight.  Further, injection molding is a well-known form of molding and would be an obvious method of molding to one of ordinary skill in the art.
	With respect to claim 9, it is considered to be obvious that Deai teaches wherein the damping element (15) is vulcanised or glued onto the screw head (24a) of the screw (24), as the damping element #15 can be coated or pained onto the screw head in an uncured state, and then cured such that it is adhered to the screw head (see translation, Page 4, ¶ 7-8), which is functionally equivalent to the damping element being glued to the screw head.  
	With respect to claim 13, Deai is relied upon for the reason and disclosures set forth above.  Deai further teaches wherein the screw (24) shaft includes an external thread of an inherent, but unspecified size.  
	Deai fails to explicitly teach wherein the screw shaft includes an M3 or M4 external thread.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to wherein the screw shaft includes an M3 or M4 external thread, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, optimizing the size of the screw threading involves routine skill an would be an obvious matter of design choice.
	With respect to claim 14, Deai is relied upon for the reason and disclosures set forth above.  Deai further teaches wherein the damping element (15) is a mountain shape with an unspecified, but inherent angle of inclination relative to a center line of the damping element (15).  
	Deai fails to explicitly teach wherein the damping element is frustoconical in shape with an angle of inclination α of 920 to 178° or β of 20 to 89° relative to a center line of the damping element.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the damping element is frustoconical in shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Deai.
	Further, It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide an angle of inclination α of 920 to 178° or β of 20 to 89° relative to a center line of the damping element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, altering the angle of inclination amounts to tuning the device and is an obvious matter of design choice.
	With respect to claim 15, Deai is relied upon for the reason and disclosures set forth above.  Deai further teaches wherein a truncated circular cone (note the shape of damping element #15 in Figure 4 appears to show a truncated circular cone) of the damping element (15) has an unspecified, but obvious height.
	Deai fails to explicitly teach wherein truncated circular cone of the damping element has a height of 2 mm to 18 mm.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein truncated circular cone of the damping element has a height of 2 mm to 18 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, altering the height dimension of the damping element is an obvious matter of design choice that would be obvious to one of ordinary skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound attenuation arrangement for an inverter cover of an electric compressor are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837